DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on January 11, 2022. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on January 11, 2022 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on January 11, 2022 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, 13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the at least one rule comprising an indication of restriction of playback of the audio stream, allowance of single playback of the audio stream, allowance of multiple playback of the audio stream, restriction of playback of an audio stream not captured by the first module, restriction of replay of the audio stream.” The claim limitation is not clear as to whether the rule comprises all of the listed items or less than all of the listed items. For examining purposes, the limitation is considered to mean only one of the listed items is required. Claims 12 and 18 are rejected for similar reasons to claim 5. Dependent claim 13 is rejected for containing the same indefinite language as parent claim 12 without further remedying the indefinite language.
Claim 16 recites the limitation “the information.” There are multiple previously recited information and it is unclear as to which particular information the limitation is referring. Dependent claims 17-19 are rejected for containing the same indefinite language as parent claim 16 without further remedying the indefinite language. 
Claim 20 recites the limitation “the circuitry.” There are multiple previously recited circuitry and it is unclear as to which particular circuitry the limitation is referring.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,103,872. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-20 are disclosed by claims 1-19 of U.S. Patent No. 10,103,872.

Claims 1, 7, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,560,256. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1, 7, 8 and 14 are disclosed by claims 1-15 of U.S. Patent No. 10,560,256.
Claims 2, 3, 9, 10, 15, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,560,256 in view of Rajakarunanayake et al. (U.S. Pub. No. 2014/0123209 and hereinafter referred to as Rajakarunanayake). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 2, 3, 9, 10, 15, 16 and 20 are disclosed by claims 1-15 of U.S. Patent No. 10,560,256 except for audio data. However, Rajakarunanayake does disclose audio data (paragraphs [0017], [0018], [0022] and Fig. 1 of Rajakarunanayake). It would have been obvious to one of ordinary skill in the art to modify claims 1-15 of U.S. Patent No. 10,560,256 with Rajakarunanayake because it is a simple substitution to replace the information of claims 1-15 of U.S. Patent No. 10,560,256 with the audio data of Rajakarunanayake to yield the predictable results of securely transferring captured audio information.
Claims 4, 6, 11, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,560,256 and Rajakarunanayake in view of Shimko et al. (U.S. Pub. No. 2009/0037929 and hereinafter referred to as Shimko). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 4, 6, 11, 17 and 19 are disclosed by claims 1-15 of U.S. Patent No. 10,560,256 and Rajakarunanayake except for a session policy. However, Shimko does disclose a session policy (paragraphs [0007], [0021], [0027], [0037], [0039], [0053], [0057] and Fig. 12 of Shimko). It would have been obvious to one of ordinary skill in the art to modify claims 1-15 of U.S. Patent No. 10,560,256 and Rajakarunanayake with Shimko because this would increase security.
Claims 5, 12, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,560,256, Rajakarunanayake and Shimko in view of Grim, III et al. (U.S. Pub. No. 2009/0295911 and hereinafter referred to as Grim). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 5, 12, 13 and 18 are disclosed by claims 1-15 of U.S. Patent No. 10,560,256, Rajakarunanayake and Shimko except for the at least one rule comprising the indications of playback. However, Grim does disclose the at least one rule comprising the indications of playback (paragraph [0113] of Grim). It would have been obvious to one of ordinary skill in the art to modify claims 1-15 of U.S. Patent No. 10,560,256, Rajakarunanayake and Shimko with Grim because this would increase security and flexibility.

Claims 1, 7, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,228,420. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1, 7, 8 and 14 are disclosed by claims 1-17 of U.S. Patent No. 11,228,420.
Claims 2, 3, 9, 10, 15, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,228,420 in view of Rajakarunanayake et al. (U.S. Pub. No. 2014/0123209 and hereinafter referred to as Rajakarunanayake). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 2, 3, 9, 10, 15, 16 and 20 are disclosed by claims 1-17 of U.S. Patent No. 11,228,420 except for audio data. However, Rajakarunanayake does disclose audio data (paragraphs [0017], [0018], [0022] and Fig. 1 of Rajakarunanayake). It would have been obvious to one of ordinary skill in the art to modify claims 1-17 of U.S. Patent No. 11,228,420 with Rajakarunanayake because it is a simple substitution to replace the information of claims 1-17 of U.S. Patent No. 11,228,420 with the audio data of Rajakarunanayake to yield the predictable results of securely transferring captured audio information.
Claims 4, 6, 11, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,228,420 and Rajakarunanayake in view of Shimko et al. (U.S. Pub. No. 2009/0037929 and hereinafter referred to as Shimko). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 4, 6, 11, 17 and 19 are disclosed by claims 1-17 of U.S. Patent No. 11,228,420 and Rajakarunanayake except for a session policy. However, Shimko does disclose a session policy (paragraphs [0007], [0021], [0027], [0037], [0039], [0053], [0057] and Fig. 12 of Shimko). It would have been obvious to one of ordinary skill in the art to modify claims 1-17 of U.S. Patent No. 11,228,420 and Rajakarunanayake with Shimko because this would increase security.
Claims 5, 12, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,228,420, Rajakarunanayake and Shimko in view of Grim, III et al. (U.S. Pub. No. 2009/0295911 and hereinafter referred to as Grim). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 5, 12, 13 and 18 are disclosed by claims 1-17 of U.S. Patent No. 11,228,420, Rajakarunanayake and Shimko except for the at least one rule comprising the indications of playback. However, Grim does disclose the at least one rule comprising the indications of playback (paragraph [0113] of Grim). It would have been obvious to one of ordinary skill in the art to modify claims 1-17 of U.S. Patent No. 11,228,420, Rajakarunanayake and Shimko with Grim because this would increase security and flexibility.

Claims 1, 7, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,426,159. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1, 7, 8 and 14 are disclosed by claims 1-15 of U.S. Patent No. 9,426,159.
Claims 2, 3, 4, 6, 9, 10, 11, 15, 16, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,426,159 in view of Rajakarunanayake et al. (U.S. Pub. No. 2014/0123209 and hereinafter referred to as Rajakarunanayake). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 2, 3, 4, 6, 9, 10, 11, 15, 16, 17, 19 and 20 are disclosed by claims 1-15 of U.S. Patent No. 9,426,159 except for audio data. However, Rajakarunanayake does disclose audio data (paragraphs [0017], [0018], [0022] and Fig. 1 of Rajakarunanayake). It would have been obvious to one of ordinary skill in the art to modify claims 1-15 of U.S. Patent No. 9,426,159 with Rajakarunanayake because it is a simple substitution to replace the information of claims 1-15 of U.S. Patent No. 9,426,159 with the audio data of Rajakarunanayake to yield the predictable results of securely transferring captured audio information.
Claims 5, 12, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,426,159 and Rajakarunanayake in view of Grim, III et al. (U.S. Pub. No. 2009/0295911 and hereinafter referred to as Grim). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 5, 12, 13 and 18 are disclosed by claims 1-15 of U.S. Patent No. 9,426,159 and Rajakarunanayake except for the at least one rule comprising the indications of playback. However, Grim does disclose the at least one rule comprising the indications of playback (paragraph [0113] of Grim). It would have been obvious to one of ordinary skill in the art to modify claims 1-15 of U.S. Patent No. 9,426,159 and Rajakarunanayake with Grim because this would increase security and flexibility.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (U.S. Pub. No. 2014/0177839 and hereinafter referred to as Wagner) in view of Shimko et al. (U.S. Pub. No. 2009/0037929 and hereinafter referred to as Shimko) in view of Rajakarunanayake et al. (U.S. Pub. No. 2014/0123209 and hereinafter referred to as Rajakarunanayake).
As to claim 1, Wagner discloses an apparatus for securing a media stream, comprising circuitry arranged to: 
encrypt communication between a first module [first mobile application] and a second module [second mobile application], the first module and the second module executed by a processor (paragraphs [0014], [0016], [0017], [0065], [0067], [0069] and Fig. 7, Wagner teaches encrypting communications between a first mobile application and a second mobile application); and 
provide the first module and the second module access to a memory space (paragraphs [0016], [0017], [0065], [0067], [0069] and Fig. 7, Wagner teaches the first and second mobile application have access to a shared storage.). Wagner does not specifically disclose the communication related to information captured by the first module; a restricted memory space (emphasis added), the restricted memory space coupled to the processor as claimed. However, Shimko does disclose
a restricted memory space, the restricted memory space coupled to the processor (paragraphs [0007], [0021], [0027], [0037], [0039], [0053], [0057] and Fig. 12, Shimko teaches a processor coupled to a memory and establishing a shared memory space for two processes where the memory space is access controlled to allow the two process to communicate while other processes are not allowed access to the shared memory space.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wagner with the teachings of Shimko for having a restricted memory space because this would increase security.
The combination of teachings between Wagner and Shimko does not specifically disclose the communication related to information captured by the first module as claimed. However, Rajakarunanayake does disclose
the communication related to information captured by the first module (paragraphs [0017], [0018], [0022] and Fig. 1, Rajakarunanayake teaches audio data is captured at a microphone and encrypted before being transferred to another module.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Wagner with the teachings of Rajakarunanayake for having the communication be related to information captured by the first module because Wagner already discloses transferring information and it is a simple substitution to replace the information of Wagner with the captured audio information of Rajakarunanayake to yield the predictable results of securely transferring captured audio information.
As to claim 2, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the apparatus of claim 1, the first module to be executed by the processor to capture the information from audio capture circuitry (paragraphs [0017], [0018], [0022] and Fig. 1, Rajakarunanayake teaches audio data is captured at a microphone and encrypted before being transferred to another module.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
As to claim 3, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the apparatus of claim 2, the information comprising an audio stream (paragraphs [0017], [0018], [0022] and Fig. 1, Rajakarunanayake teaches audio data is captured at a microphone and encrypted before being transferred to another module.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
As to claim 4, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the apparatus of claim 3, the communication comprising a session policy comprising at least one rule (paragraphs [0007], [0021], [0027], [0037], [0039], [0053] and [0057], Shimko teaches a policy for establishing communications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wagner with the teachings of Shimko for having a session policy because this would increase security.
As to claim 6, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the apparatus of claim 4, wherein the at least one rule comprising an indication of one or more encryption parameters (paragraphs [0017], [0025], [0029] and [0038]-[0040], Wagner teaches exchanging encryption information (i.e. parameters)).
As to claim 7, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the apparatus of claim 1, the circuitry arranged to generate an encryption key or encryption keypair and to transmit the encryption key or a key of the encryption keypair to the first module, the second module, or the first module and the second module (paragraphs [0017], [0025], [0029] and [0038]-[0040], Wagner teaches generating an encryption key for the applications.).

As to claim 8, Wagner discloses a method for securing a media stream, comprising: 
encrypting communication between a first module [first mobile application] and a second module [second mobile application], the first module and the second module executed by a processor (paragraphs [0014], [0016], [0017], [0065], [0067], [0069] and Fig. 7, Wagner teaches encrypting communications between a first mobile application and a second mobile application); and 
providing the first module and the second module access to a restricted memory space (paragraphs [0016], [0017], [0065], [0067], [0069] and Fig. 7, Wagner teaches the first and second mobile application have access to a shared storage.). Wagner does not specifically disclose the communication related to information captured by the first module; a restricted memory space (emphasis added), the restricted memory space coupled to the processor as claimed. However, Shimko does disclose
a restricted memory space, the restricted memory space coupled to the processor (paragraphs [0007], [0021], [0027], [0037], [0039], [0053], [0057] and Fig. 12, Shimko teaches a processor coupled to a memory and establishing a shared memory space for two processes where the memory space is access controlled to allow the two process to communicate while other processes are not allowed access to the shared memory space.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wagner with the teachings of Shimko for having a restricted memory space because this would increase security.
The combination of teachings between Wagner and Shimko does not specifically disclose the communication related to information captured by the first module as claimed. However, Rajakarunanayake does disclose
the communication related to information captured by the first module (paragraphs [0017], [0018], [0022] and Fig. 1, Rajakarunanayake teaches audio data is captured at a microphone and encrypted before being transferred to another module.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Wagner with the teachings of Rajakarunanayake for having the communication be related to information captured by the first module because Wagner already discloses transferring information and it is a simple substitution to replace the information of Wagner with the captured audio information of Rajakarunanayake to yield the predictable results of securely transferring captured audio information.
As to claim 9, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the method of claim 8, wherein the first module to be executed by the processor to capture the information from audio capture circuitry (paragraphs [0017], [0018], [0022] and Fig. 1, Rajakarunanayake teaches audio data is captured at a microphone and encrypted before being transferred to another module.).
Examiner supplies the same rationale for the combination of the references as in claim 8 above.
As to claim 10, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the method of claim 9, the information comprising an audio stream (paragraphs [0017], [0018], [0022] and Fig. 1, Rajakarunanayake teaches audio data is captured at a microphone and encrypted before being transferred to another module.).
Examiner supplies the same rationale for the combination of the references as in claim 8 above.
As to claim 11, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the method of claim 10, the communication comprising a session policy comprising at least one rule (paragraphs [0007], [0021], [0027], [0037], [0039], [0053] and [0057], Shimko teaches a policy for establishing communications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wagner with the teachings of Shimko for having a session policy because this would increase security.
As to claim 14, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the method of claim 8, comprising generating an encryption key or encryption keypair and transmitting the encryption key or a key of the encryption keypair to the first module, the second module, or the first module and the second module (paragraphs [0017], [0025], [0029] and [0038]-[0040], Wagner teaches generating an encryption key for the applications.).

As to claim 15, Wagner discloses a system for securing a media stream, comprising: 
a memory device (paragraph [0014], Wagner teaches a memory); 
a processor (paragraph [0014], Wagner teaches a processor); and 
trusted circuitry (paragraphs [0014], [0016]-[0019], [0041], [0042], [0049], and [0076]-[0078], Wagner teaches various trusted modules including a security management platform, a management agent, and a hub application) arranged to: 
encrypt communication between a first module [first mobile application] and a second module [second mobile application] (paragraphs [0014], [0016], [0017], [0065], [0067], [0069] and Fig. 7, Wagner teaches encrypting communications between a first mobile application and a second mobile application); and 
provide the first module and the second module access to a memory space in the memory device (paragraphs [0016], [0017], [0065], [0067], [0069] and Fig. 7, Wagner teaches the first and second mobile application have access to a shared storage.). 
Wagner does not specifically disclose audio capture circuitry; the first module executable by the processor to capture information from the audio capture circuitry and the second module executed by the processor, the communication related to information captured by the first module; and a restricted memory space (emphasis added) as claimed. However, Shimko does disclose
a restricted memory space (paragraphs [0007], [0021], [0027], [0037], [0039], [0053], [0057] and Fig. 12, Shimko teaches establishing a shared memory space for two processes where the memory space is access controlled to allow the two process to communicate while other processes are not allowed access to the shared memory space.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wagner with the teachings of Shimko for having a restricted memory space because this would increase security.
The combination of teachings between Wagner and Shimko does not specifically disclose audio capture circuitry; the first module executable by the processor to capture information from the audio capture circuitry and the second module executed by the processor, the communication related to information captured by the first module as claimed. However, Rajakarunanayake does disclose
audio capture circuitry; the first module executable by the processor to capture information from the audio capture circuitry and the second module executed by the processor, the communication related to information captured by the first module (paragraphs [0017], [0018], [0022] and Fig. 1, Rajakarunanayake teaches audio data is captured at a microphone and encrypted before being transferred to another module.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Wagner with the teachings of Rajakarunanayake for having the communication be related to information captured by the first module because Wagner already discloses transferring information and it is a simple substitution to replace the information of Wagner with the captured audio information of Rajakarunanayake to yield the predictable results of securely transferring captured audio information.
As to claim 16, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the system of claim 15, the information comprising an audio stream (paragraphs [0017], [0018], [0022] and Fig. 1, Rajakarunanayake teaches audio data is captured at a microphone and encrypted before being transferred to another module.).
Examiner supplies the same rationale for the combination of the references as in claim 15 above.
As to claim 17, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the system of claim 16, the communication comprising a session policy comprising at least one rule (paragraphs [0007], [0021], [0027], [0037], [0039], [0053] and [0057], Shimko teaches a policy for establishing communications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wagner with the teachings of Shimko for having a session policy because this would increase security.
As to claim 19, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the system of claim 17, wherein the at least one rule comprising an indication of one or more encryption parameters (paragraphs [0017], [0025], [0029] and [0038]-[0040], Wagner teaches exchanging encryption information (i.e. parameters)).
As to claim 20, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the system of claim 15, the circuitry arranged to generate an encryption key or encryption keypair and to transmit the encryption key or a key of the encryption keypair to the first module, the second module, or the first module and the second module (paragraphs [0017], [0025], [0029] and [0038]-[0040], Wagner teaches generating an encryption key for the applications.).

Claim(s) 5, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner, Shimko and Rajakarunanayake as applied to claims 4, 11 and 17 above, and further in view of Grim, III et al. (U.S. Pub. No. 2009/0295911 and hereinafter referred to as Grim).
As to claim 5, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the apparatus of claim 4. The combination of teachings between Wagner, Shimko and Rajakarunanayake does not specifically disclose wherein the at least one rule comprising an indication of restriction of playback of the audio stream, allowance of single playback of the audio stream, allowance of multiple playback of the audio stream, restriction of playback of an audio stream not captured by the first module, restriction of replay of the audio stream as claimed. However, Grim does disclose
wherein the at least one rule comprising an indication of restriction of playback of the audio stream, allowance of single playback of the audio stream, allowance of multiple playback of the audio stream, restriction of playback of an audio stream not captured by the first module, restriction of replay of the audio stream (paragraph [0113], Grim teaches policies restricting or allowing playback of captured audio.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Wagner with the teachings of Grim for having the at least one rule comprise an indication of restriction of playback of the audio stream, allowance of single playback of the audio stream, allowance of multiple playback of the audio stream, restriction of playback of an audio stream not captured by the first module, restriction of replay of the audio stream because this would increase security and flexibility.

As to claim 12, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the method of claim 11. The combination of teachings between Wagner, Shimko and Rajakarunanayake does not specifically disclose wherein the at least one rule comprising an indication of restriction of playback of the audio stream, allowance of single playback of the audio stream, allowance of multiple playback of the audio stream, restriction of playback of an audio stream not captured by the first module, restriction of replay of the audio stream as claimed. However, Grim does disclose
wherein the at least one rule comprising an indication of restriction of playback of the audio stream, allowance of single playback of the audio stream, allowance of multiple playback of the audio stream, restriction of playback of an audio stream not captured by the first module, restriction of replay of the audio stream (paragraph [0113], Grim teaches policies restricting or allowing playback of captured audio.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Wagner with the teachings of Grim for having the at least one rule comprise an indication of restriction of playback of the audio stream, allowance of single playback of the audio stream, allowance of multiple playback of the audio stream, restriction of playback of an audio stream not captured by the first module, restriction of replay of the audio stream because this would increase security and flexibility.
As to claim 13, the combination of teachings between Wagner, Shimko, Rajakarunanayake and Grim disclose the method of claim 12, wherein the at least one rule comprising an indication of one or more encryption parameters (paragraphs [0017], [0025], [0029] and [0038]-[0040], Wagner teaches exchanging encryption information (i.e. parameters)).

As to claim 18, the combination of teachings between Wagner, Shimko and Rajakarunanayake disclose the system of claim 17. The combination of teachings between Wagner, Shimko and Rajakarunanayake does not specifically disclose wherein the at least one rule comprising an indication of restriction of playback of the audio stream, allowance of single playback of the audio stream, allowance of multiple playback of the audio stream, restriction of playback of an audio stream not captured by the first module, restriction of replay of the audio stream as claimed. However, Grim does disclose
wherein the at least one rule comprising an indication of restriction of playback of the audio stream, allowance of single playback of the audio stream, allowance of multiple playback of the audio stream, restriction of playback of an audio stream not captured by the first module, restriction of replay of the audio stream (paragraph [0113], Grim teaches policies restricting or allowing playback of captured audio.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Wagner with the teachings of Grim for having the at least one rule comprise an indication of restriction of playback of the audio stream, allowance of single playback of the audio stream, allowance of multiple playback of the audio stream, restriction of playback of an audio stream not captured by the first module, restriction of replay of the audio stream because this would increase security and flexibility.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Nakajima et al. (U.S. Pub. No. 2016/0048464) — cited for teaching a shared memory module for facilitating communications between two virtual machines —Fig. 2
b.	Kim et al. (U.S. Pub. No. 2014/0181518) — cited for teaching secure mobile app connections – Abstract
c.	Campbell et al. (U.S. Pub. No. 2018/0190290) — cited for teaching securing audio data- Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438